internal_revenue_service number info release date index number ----------------------- --------------------- ----------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-162136-05 date date dear ------------------------ we are answering correspondence requesting late s_corporation relief this letter provides general information relating to your request automatic relief is unavailable under revproc_97_48 because the internal_revenue_service failed to consistently receive forms 1120s your situation is outside the scope of revproc_2003_43 because the window period for relief has passed generally to request relief for a late s_corporation_election you must request a private_letter_ruling plr from the national_office the procedures for requesting a plr are set forth in revproc_2006_1 a copy which can be found at www irs gov the user_fee for a plr is based on gross_income for the last-filed tax_return the fee of dollar_figure must be paid_by taxpayers with gross_income over dollar_figure million however if your gross_income was over dollar_figure but less than dollar_figure million the fee is dollar_figure and if gross was less than dollar_figure the fee is dollar_figure if you qualify to submit either reduced fee a statement certifying your eligibility must be included with your plr request when you prepare a plr request please follow the sample format provided in appendix b of revproc_2006_1 your request should include all required statements a user_fee check and documents that substantiate your intent to be an s_corporation please refer your request to our office by using the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi room genin-162136-05 incidentally the irs has developed two compact discs to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these free items can be ordered by calling in addition o nline learning products can be found online at www irs gov businesses small this letter is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office at ----- ------------- sincerely dianna k miosi chief branch office_of_chief_counsel passthroughs special industries
